Exhibit 10.1

 

LOGO [g538010img1.jpg]         

March 14, 2018

Barbara A. Wood, Esq.

360 Riverside Drive, Apt. 8C

New York, NY 10025

Dear Barbara:

On behalf of SELLAS Life Sciences Group, Inc. (the “Company”) this letter will
confirm our offer of employment to join the Company, effective on March 14, 2018
(the “Effective Date”) on the following terms:

1.    Employment: You will be employed on a full-time basis as the Company’s
Executive Vice President, General Counsel and Corporate Secretary. You will
report to the Company’s Chief Executive Officer (the “CEO”) and have the duties
and responsibilities that are consistent with your position and such other
duties as may from time to time be assigned to you by the Company.

2.    Annual Base Salary: You will be paid $365,000.00 per annum, less
applicable witholdings, payable in accordance with the Company’s payroll
schedule (the “Base Salary”). In accordance with normal policy, your Base Salary
shall be reviewed by the Compensation Committee of the Company’s Board of
Directors (the “Board”) on an annual basis.

3.    Sign-On Bonus: Employee shall receive a one-time signing bonus in the
amount of $16,845.00, less applicable withholdings, which shall be payable on
March 31, 2018.

4.    Short-Term Incentive Compensation: On an annual basis and subject to
approval of the Board, you shall be entitled to annual short-term incentive
compensation at a target level of up to 40% of your Base Salary, less applicable
withholdings. The actual amount of such annual incentive compensation shall be
determined in accordance with the applicable plans based on achievement of
individual and Company performance objectives established in advance by the
Board or the Board’s Compensation Committee, taking into account input from the
CEO, and such actual annual short term incentive compensation amount may be more
or less than the target amount. No minimum incentive is guaranteed. Company
currently anticipates that the next review of your incentive compensation will
occur on or before March 15th of the following year. The Annual Bonus, if any,
is paid no later than March 15th of the following year and is earned upon
payment.

 

 

SELLASTM Life Sciences Group, Inc., 315 Madison Avenue, 4th Floor, New York, New
York 10017, USA

Nasdaq: SLS

www.sellaslifesciences.com



--------------------------------------------------------------------------------

LOGO [g538010img1.jpg]         

 

5.    Equity. As of the Effective Date, you will be granted an option to
purchase 50,000 shares of the Company’s common stock (“Common Stock”) at an
exercise price per share of Common Stock equal to the closing price of the
Common Stock on Nasdaq on the date of grant (the “Option”). To be eligible, you
must still be employed by the Company when the Board grants the Option. To the
extent it so qualifies, the Option will be an incentive stock option as defined
in Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”) and
any regulations promulgated thereunder. Subject to any accelerated vesting
provisions subsequently agreed to by the Company and you, the Option will vest
as to 25% of the shares subject to the Option one year after the date of grant,
and as to 1/48th of the shares subject to the Option monthly thereafter, so that
the Option will be fully vested and exercisable four (4) years from the date of
grant, subject to your Continuous Service Status (as defined in the Plan) to the
Company through the relevant vesting dates. The Option will be subject to the
terms, definitions and provisions of the Company’s 2017 Stock Plan (the “Option
Plan”) and the stock option agreement by and between you and the Company (the
“Option Agreement”), both of which documents are incorporated herein by
reference.

6.    Employee Benefits. You will be eligible to participate in the Company’s
employee benefits programs at the same level as provided to other senior
executive level employees of Company, including, without limitation, the
Company’s group medical, dental, vision, disability, life insurance, and
flexible-spending account plans. You will be eligible for fifteen (15) days paid
time off (vacation). In addition, you shall be entitled to up to four (4) paid
“Personal Days/Floating Holiday” benefits and five (5) paid Sick Days. The
Company will establish an annual list of U.S Federal holidays observed each year
as well. The Company may change compensation and benefits from time to time in
its discretion.

Vacation days, sick days and floating holidays may be used during the calendar
year in which they are earned and accrued, and all earned and accrued sick days
and floating holidays that are not used within the calendar year in which they
are earned and accrued will be forfeited without compensation, unless applicable
federal, state or local law requires otherwise. Accrued but unused vacation
days, sick days and floating holidays are forfeited upon termination from
employment, except as prohibited by law. Except as set forth in this offer
letter, all vacation days, sick days and floating holidays shall accrue and be
used and compensated in accordance with the Company’s paid time off policy(ies)
as in effect from time to time, unless applicable federal, state, or local law
requires otherwise.

7.    Business Expenses. During the Employment Term, the Company will reimburse
you for reasonable business travel, entertainment or other business expenses
(including bar membership fees and professional association dues) incurred by
you in the furtherance of or in connection with the performance of your duties
hereunder, in accordance with the Company’s expense reimbursement policy as in
effect from time to time.

 

 

SELLASTM Life Sciences Group, Inc., 315 Madison Avenue, 4th Floor, New York, New
York 10017, USA

Nasdaq: SLS

www.sellaslifesciences.com



--------------------------------------------------------------------------------

LOGO [g538010img1.jpg]         

 

8.    Employment Agreement. Promptly following the Effective Date, you and the
Company will negotiate in good faith a written employment agreement containing
the preceding provisions and additional terms including but not limited to:
(i) the benefits to which you are entitled upon a termination upon death or
disability, (ii) the benefits to which you are entitled upon an involuntary
termination for cause and resignation without good reason, (iii) the benefits to
which you are entitled upon an involuntary termination without cause and
resignation for good reason, (iv) the ramifications of change of control,
(v) tax provisions, including without limitation, under Sections 409A and 280G
of the Internal Revenue Code of 1986, or any successor provisions, and (vi) and
other mutually-agreeable customary employment terms. Any such provisions shall
be consistent with like terms provided to other senior executives.

9.    Proprietary Information and Inventions. You acknowledge and agree that you
have signed, is bound by, and will continue to abide by the terms of the
Employee Confidential Information and Invention Assignment Agreement, which was
executed on March 1, 2018 (the “Confidential Information Agreement”), including
the provisions governing the non-disclosure of confidential information and
restrictive covenants contained therein.

10.    No Conflict. You represent that you are not bound by any employment
contract, restrictive covenant or other restriction preventing you from entering
into employment with or carrying out your responsibilities for the Company, or
which is in any way inconsistent with the terms of this offer letter.

11.    Prior Agreements. We also ask that, if you have not already done so, you
disclose to the Company any and all agreements relating to your prior employment
that may affect your eligibility to be employed by the Company or limit the
manner in which you may be employed. It is the Company’s understanding that any
such agreements will not prevent you from performing the duties of your position
and you represent that such is the case. Moreover, you agree that, during the
term of your employment with the Company, you will not engage in any other
employment, occupation, consulting, or other business activity directly related
to the business in which the Company is now involved or becomes involved during
the term of your employment, nor will you engage in any other activities that
conflict with your obligations to the Company. Similarly, you agree not to bring
any third-party confidential information to the Company, including that of your
former employer, and that you will not in any way utilize any such information
in performing your duties for the Company.

12.    Immigration. For purposes of federal immigration law, you will be
required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Such documentation must be
provided to us within three (3) business days of your date of hire, or our
employment relationship with you may be terminated.

 

 

SELLASTM Life Sciences Group, Inc., 315 Madison Avenue, 4th Floor, New York, New
York 10017, USA

Nasdaq: SLS

www.sellaslifesciences.com



--------------------------------------------------------------------------------

LOGO [g538010img1.jpg]         

 

13.    Arbitration. To ensure the timely and economical resolution of disputes
that may arise in connection with your employment with the Company, you and the
Company agree that any and all disputes, claims, or causes of action arising
from or relating to the enforcement, breach, performance, negotiation,
execution, or interpretation of this letter agreement, or your employment, or
the termination of your employment, including but not limited to all statutory
claims, will be resolved pursuant to the Federal Arbitration Act, 9 U.S.C.
§1-16, and to the fullest extent permitted by law, by final, binding and
confidential arbitration by a single arbitrator conducted in New York, New York
by Judicial Arbitration and Mediation Services Inc. (“JAMS”) under the then
applicable JAMS rules (at the following web address:
http://www.jamsadr.com/rulesclauses). A hard copy of the rules will be provided
to you upon request. By agreeing to this arbitration procedure, both you and the
Company waive the right to resolve any such dispute through a trial by jury or
judge or administrative proceeding. In addition, all claims, disputes, or causes
of action under this provision, whether by you or the Company, must be brought
in an individual capacity, and shall not be brought as a plaintiff (or claimant)
or class member in any purported class or representative proceeding, nor joined
or consolidated with the claims of any other person or entity. The Arbitrator
may not consolidate the claims of more than one person or entity, and may not
preside over any form of representative or class proceeding. To the extent that
the preceding sentences regarding class claims or proceedings are found to
violate applicable law or are otherwise found unenforceable, any claim(s)
alleged or brought on behalf of a class shall proceed in a court of law rather
than by arbitration. The Company acknowledges that you will have the right to be
represented by legal counsel at any arbitration proceeding. Questions of whether
a claim is subject to arbitration under this agreement) shall be decided by the
arbitrator. Likewise, procedural questions which grow out of the dispute and
bear on the final disposition are also matters for the arbitrator. The
arbitrator shall: (a) have the authority to compel adequate discovery for the
resolution of the dispute and to award such relief as would otherwise be
permitted by law; (b) issue a written arbitration decision, to include the
arbitrator’s essential findings and conclusions and a statement of the award;
and (c) be authorized to award any or all remedies that you or the Company would
be entitled to seek in a court of law. You and the Company shall equally share
all JAMS’ arbitration fees. Each party is responsible for its own attorneys’
fees, except as expressly set forth in your CONFIDENTIAL INFORMATION AGREEMENT.
Nothing in this letter agreement is intended to prevent either you or the
Company from obtaining injunctive relief in court to prevent irreparable harm
pending the conclusion of any such arbitration. Any awards or orders in such
arbitrations may be entered and enforced as judgments in the federal and state
courts of any competent jurisdiction.

 

 

SELLASTM Life Sciences Group, Inc., 315 Madison Avenue, 4th Floor, New York, New
York 10017, USA

Nasdaq: SLS

www.sellaslifesciences.com



--------------------------------------------------------------------------------

LOGO [g538010img1.jpg]         

 

14.    At-Will Employment. This offer letter shall not be construed as an
agreement, either express or implied, to employ you for any stated term, and
shall in no way alter the Company’s policy of employment at-will, under which
both the Company and you remain free to end the employment relationship for any
reason, at any time, with or without cause or notice. Although your job duties,
title, compensation and benefits, as well as the Company’s personnel policies
and procedures, may change from time to time, the “at-will” nature of your
employment may only be changed by a written agreement signed by you and the CEO
that expressly states the intention to modify the at-will nature of your
employment. Similarly, nothing in this letter shall be construed as an
agreement, either express or implied, to pay you any compensation or grant you
any benefit beyond the end of your employment with the Company. This letter
supersedes all prior understandings, whether written or oral, relating to the
terms of your employment.

We are extremely pleased to have an individual of your background and experience
join the Company and look forward to a long and successful business
relationship. Please acknowledge your acceptance of these terms at your earliest
convenience. Please keep one copy of this letter for your files and return the
original as soon as possible.

[Signature Page to Follow]

 

 

SELLASTM Life Sciences Group, Inc., 315 Madison Avenue, 4th Floor, New York, New
York 10017, USA

Nasdaq: SLS

www.sellaslifesciences.com



--------------------------------------------------------------------------------

LOGO [g538010img1.jpg]         

 

/s/ Angelos M. Stergiou

Angelos M. Stergiou, MD, ScD, h.c. President and CEO Acknowledged and Agreed:

/s/ Barbara A. Wood

Barbara A. Wood, Esq.

 

 

SELLASTM Life Sciences Group, Inc., 315 Madison Avenue, 4th Floor, New York, New
York 10017, USA

Nasdaq: SLS

www.sellaslifesciences.com